[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO REOPEN AND MODIFY JUDGMENT (#118)
The parties' marriage was dissolved on July 11, 1988 at which time the parties presented a stipulation to the court accepted. Both parties represented to the court that there was one child issue of their marriage. The judgment awarded joint custody as the parties agreed with physical possession to the mother and rights of reasonable visitation to the father.
After the father had moved to modify judgment in order to incorporate a specific visitation schedule, and after the issue was referred to the Family Relations Office for mediation, the mother raised the issue of the child's paternity and seeks to open the judgment on the basis of mutual mistake.
However, the plaintiff has never doubted the paternity of the child and denies that any mistake exists.
The defendant could have litigated the paternity of the minor child before entry of the final judgment. Her assault upon the judgment is too late.
The defendant's motion to reopen the judgment is denied. CT Page 4778
HARRIGAN, J.